Case 1:07-cr-00077-LGW-BKE Document 105 Filed 08/10/20 Page 1 of 3

                                                                         FILED
                                                              John E. Triplett, Acting Clerk
                                                               United States District Court

                                                           By CAsbell at 2:06 pm, Aug 10, 2020
Case 1:07-cr-00077-LGW-BKE Document 105 Filed 08/10/20 Page 2 of 3
Case 1:07-cr-00077-LGW-BKE Document 105 Filed 08/10/20 Page 3 of 3
